Citation Nr: 1513933	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  11-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for residuals of a right ring finger injury.


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to August 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, that, in pertinent part, granted service connection for residuals of a right finger injury, rated noncompensable, effective May 23, 2008.  The Veteran requested a Board videoconference hearing in his June 2011 substantive appeal, but he failed to appear at the hearing scheduled in February 2015; his request is deemed withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record shows the statement of the case was issued in May 2011, and Veteran filed a substantive appeal in June 2011.  He was afforded a VA right finger examination in January 2015, and the RO did not issue a supplemental statement of the case addressing this evidence.  As such, remand is required.  38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all of the Veteran's VA treatment records from April 2014 to the present which have not yet been associated with the record, including records from the Atlanta, Georgia, VA Medical Center (VAMC).  If any records sought are unavailable, the reason for their unavailability must be noted for the record.  

2.  After completing directive (1) and performing any additional development deemed necessary, the AOJ should then review the expanded record (to include all evidence received subsequent to the May 2011 statement of the case) and readjudicate the issue of entitlement to an initial compensable rating for residuals of a right ring finger injury.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2014).




